Woodruff, J.
Messrs. Roots and Clark delivered to a transportation line at Cincinnati, Ohio, 50 bales of bagging or hemp sacks, under an agreement in writing that they should be transported to New York and delivered to the defendant for a stipulated freight, to be paid by the defendant on delivery, to wit, §228 80 for freight, and §217 43 charges—together amounting to §446 23.
On the arrival of the goods in New York, they were found to be damaged to an amount exceeding the stipulated freight and charges, and the defendant thereupon refused to pay for the transportation of the goods, or the charges thereon.
The plaintiffs bring this action, and found their claim upon the following allegations, which, for the purposes of this appeal, may be taken as proved.
That the Cincinnati Transportation Line, with whom the contract was made, although they hold themselves out as carriers to New York, do not, in fact, carry goods further than Buffalo, but are in the habit of delivering goods, brought by them to Buffalo, to the Merchants’ Transportation Company, to be by them carried eastward, through the canal, to Albany. That the last named company carry goods no further than Albany, but are in the habit of delivering goods brought by them to the Hudson River Tow-boat Line, for transportation down the river to New York.
That the last named two companies are in no wise interested in the Cincinnati line, but are in correspondence with them by the habit of business above mentioned.
That there is and has been for many years a general custom among carriers in New York and westward, on the lakes and the Ohio canals, to this effect. That the line of carriers receiv*240ing goods proceeding towards their destination, pay the amount of freight and charges previously incurred on the passage. This amount, together with their own freight, is reimbursed by the line of carriers next receiving and carrying the goods, and so on; and the carrier to the place of destination, on delivering the goods to the consignee, receives from him the full freight and charges accumulated on the route.,
That in accordance with this custom, the Merchants’ Transportation Company received the goods in question at Buffalo, from the Cincinnati line, without any actual notice of the special contract, and paid their charges and freight to the amount of $360 43; transported the goods to Albany, delivered them there to the plaintiffs, receiving from them the above sum and $92 80 for freight on the canal—making $453 23. And the plaintiffs having brought the goods to New York, seek to recover from the defendant the last named amount, with $23 20 for freight on the river—making in all $476 43.
That the goods received no damage after they were delivered at Buffalo, but were damaged by being wet before that time.
I assume these facts, because there was evidence to the purport stated, and they were not contradicted, and were assumed on the argument, and thereupon the judge charged the jury, in terms, that the plaintiffs were not entitled to recover.
The principal question raised by these facts, and discussed on the trial, were—
1st. Whether, under these circumstances, the defendant could be held liable to pay a greater sum for freight and charges than was stipulated in the contract ?
2d. Whether he had a right, as against the plaintiffs, to abate or recoup therefrom the amount of damages sustained on the transportation, even to the extinguishment of the whole claim of the plaintiffs for freight and charges paid ?
These questions appear to me to present these more general inquiries :—1st. Whether a party who delivers his goods to a carrier, upon a special contract for the carnage, may insist, as against all persons to whose hands they come in course of *241transportation, upon, the very terms of his contract ? Or, 2d. Whether, on the other hand, such delivery does, per se, confer upon the carrier an authority to employ other carriers to aid him in the performance of his contract, and to hind the owner to pay them for rendering such aid ?
Unless the mere delivery of goods to a carrier for transportation creates a right to carry, which may be negotiated, passing from hand to hand with the possession of the goods, binding the owner notwithstanding the explicit terms of his contract, and notwithstanding even full payment in advance, for transportation, the first of these general inquiries must be answered in the affirmative.
The contract which the carrier makes with his employer is a common law contract. He is bound to perform it in precisely the manner, and to the full extent of his stipulation. The personal care and diligence of himself or his own servants, are pledged to his employer ; and he cannot alter his own relation to his employer, in this respect, by employing another carrier in his stead. So truly does this contract involve personal confidence, that if he entrusts the goods to another carrier, not under his control as his servant or agent, he will be held responsible, under circumstances which might not have involved any liability if the goods remained in his own possession. (Garnett v. Willan, 5 Barn. & Ald. 60 ; Sleat v. Fagg, Ib. 342.)
If such be the nature of the earner’s undertaking, his possession of the goods, in course of transportation, imports no authority but that which his contract with the employer has conferred. On the contrary, his very possession as carrier is notice to all others of some special purpose for which the goods have been entrusted to him, and puts all others on inquiry. It may prove, on such inquiry, that he has possession under a general authority, to carry for a limited distance, and then to forward without limit as to terms, other than the customary or reasonable rates. It may also prove that he has no authority beyond carrying himself, or by his own servants, in discharge *242of the personal trust or confidence which the employer has not chosen to repose in any other.
This view of the duty and authority of a carrier within the limits of his own line or route, cannot, I apprehend, he denied. It surely cannot be plausibly claimed, that if an owner, for reasons of Ms own, more or less important, (and of the materiality of which he is rightfully the sole judge,) select one of several carriers on the same route, and entrust to him his goods upon special terms, he thereby clothes such carrier with a general authority to send the goods by another conveyance, not only in violation of the confidence reposed in him, but in such wise as to subject the owner to a liability to which he has in no way consented.
But where the carrier employed is confined within certain limits, and according to the course of his particular business carries only within such limits, and forwards thence by other lines, it may be said with much plausibility, if not with truth, that one who entrusts goods to him which are marked and destined to a point beyond, authorizes him so to forward the goods, and that third persons are not bound to look beyond the mere fact of such possession.
As, if a line running only from New York to Boston, but in the habit of forwarding thence to places beyond Boston, be entrusted with goods addressed to Portland, Maine, carriers from Boston to Portland may rightfully presume, from the usual course of the business of such line, and the fact of possession, an authority so to forward upon the usual and customary terms.
This is in analogy to the ordinary rule in regard to agents engaged in a particular trade or business, and employed by a principal to do certain acts for him in the course of that business ; in which case he will have power to bind the principal by all contracts which are within the scope of his ordinary employment, whether he had special private instructions or not. Having been enabled to hold himself out to others as possessing a certain authority, the principal will be bound by its exercise, whatever may have been the actual terms of the em *243ployment itself. (22 Wend. 348—61 ; 23 Wend. 22 and 280 ; 3 Wend. 83 ; 1 Hill, 501 ; 3 Hill, 279 ; 5 Hill, 101.)
Had it appeared in the present case that the Cincinnati line, with whom the contract in this case was made, were carriers from Cincinnati to Buffalo only, and forwarders from thence to New York ; that this was their usual course of business, and this fact was known to the party forwarding the goods, or so notorious that he must be presumed to have known it, I should be much inclined to hold, that by entrusting the goods to such line, he subjected them to the inferences justly drawn from the course of the carrier’s ordinary employment, and that other carriers had a right to act upon the apparent authority thus conferred.
But the testimony does not exhibit such a case. The line at Cincinnati was notoriously engaged in “the transportation of goods and merchandise between Cincinnati and New York and intermediate places”—in the habit of undertaking for such transportation through the entire route. The agent held himself out as agent for transportation between Cincinnati and the eastern cities.
Owners of goods did not, therefore, impliedly authorize them to do any thing, save only to carry their goods according to the very terms of their contract, and corresponding lines accustomed to aid them in the carriage must be presumed to know the course of their ordinary business, the nature of their employment, and the limited authority which it conferred.
I perceive no sufficient reason for applying to the carrier, under such circumstances, a rule different from that which would govern the employment of other bailees for hire. And yet it would hardly be claimed that if one employ a farrier to shoe his horse, upon special terms or for a stipulated price, he thereby authorized the farrier to send his horse to another farrier to be shod, and subject the owner to liability upon a totally distinct contract. Such other farrier would have no right to meddle with the horse at all, except as the agent or servant of the first. And it has been held in regard to the lien of a mechanic employed to do work upon another’s property, that as *244the contract is personal, and founded in confidence in the bailee and his servants, so the lien of the bailee is personal, and belongs strictly to him. who contracts to do the work, and not to persons employed under him; and that between the owner and tire persons last named there is no privity of contract. (Hollingsworth v. Dow, 19 Pick. 228.) It is not necessary to go to this extent in the present case, nor do I doubt that under the custom shown by the evidence to exist, carriers may successively transfer to each other their claims for freight earned and charges paid to the carriers preceding them, in such a manner as to authorize the last carrier to demand the whole, and detain the goods therefor, when there is a clear liability of the consignee to pay the whole amount demanded.
But I cannot resist the conclusion that in the present case, for the reasons above suggested, the plaintiffs and their immediate predecessors in the carriage to New York, are to be regarded as the agents of the Cincinnati line to such an extent that the carriage by them was in subordination to the contract made with such line.
It was insisted on the argument that the plaintiffs were bound, by the nature of their occupation as carriers, to receive and carry the goods; and if so, they have a legal right to demand payment for the performance of their duty. And further, that carriers have a right to waive prepayment, receive and carry goods tendered to them, and exact payment for their services from whomsoever may claim them.
I apprehend that the rule is stated too broadly, and that a carrier is newer hound to receive or carry goods unless they are tendered for carriage by the owner himself, or by some person who has an express or implied authority to bind him by a contract to pay freight therefor, and that even when so offered, he is not bound to carry, unless payment is tendered. (Cross on Lien, 28, and cases cited ; 19 Pick. 230.) This is all that is necessary for his protection. And so long as his right to demand payment in advance is recognized, it is no hardship to require him, when he receives such goods without prepayment, to see to it that the person from whom he receives them has *245authority to deliver them for carriage, and to inquire into its extent. Angell on Carriers, §§ 335-8, §§ 363-8.)
It is suggested that if a carrier is required for his own protection to inquire in any case into the authority or terms of the possession of the party who may tender goods for transportation, the ready and convenient transmission of goods from and to distant places in the United States will be greatly hindered. That commercial convenience requires that goods should pass from carrier to carrier over consecutive routes, and that each carrier in the succession shall have assured confidence that his own claim to freight and charges shall be protected.
In practice, the views I have suggested will, I think, work no inconvenience. The goods can always be accompanied with a proper voucher, by which the terms of the carriage or shipment will appear. And when the carriage undertaken embraces the whole extent of the route, they clearly ought to be so accompanied. In that event, corresponding or connecting lines may make themselves parties to the contract or not, at their pleasure. They may rely upon each other, and have recourse to the party upon whose immediate employment they act. Or, if unwilling either to carry in subordination to the contract, or to rely upon the good faith or responsibility of the preceding carrier, they may require prepayment. The result will be, that owners will incur no risk but that which the contract contemplates, and carriers will be left to arrange between themselves the terms and conditions of their correspondence with each other in reciprocal dependence upon the good faith and responsibility of each.
While, on the other hand, if the owner entrusts his goods to a carrier whose ordinary business is confined to carriage within a limited distance, and forwarding thence, such owner may employ at the terminus a forwarding agent or consignee, or leave his goods to be forwarded by the carrier, who in such case would, I think, have an implied authority to bind the owner to those who succeed him on the route.
The case of Fitch v. Gilbert, in 1 Doug. Mich. R. 1—18, is *246an authority directly in point, and the subject is discussed at some length, while the opinion of the court in Allen v. Smith, 8 Cow. 301, appears to me to sustain the conclusion to which I arrive. Chief Justice Savage, in that case, places the right of the plaintiffs to recover, upon the distinct ground that the jury might infer a promise by the defendant to pay the freight to the plaintiffs, and he says, “ I am disposed to admit, that independent of the conduct of the defendants, the plaintiffs had no claim against them.”
On this part of the case my conclusion is, that where an owner delivers his goods to a transportation line—employed in the business of transportation from Cincinnati to New York, holding themselves out as such, and undertaking to carry goods through—and on such delivery makes a special contract, determining the terms of the carriage, he may insist upon his contract as against any and all persons who may be employed by the Cincinnati line, to assist in the transportation. That the Cincinnati line has no right to deliver the property over to other independent earners for transportation. That if so delivered to other carriers, the latter act in subordination to the contract, and if they acquire any rights as against the owner, it is only as agents of the contracting line, under a delegation to them, as such agents, of the interests which have accrued under the contract.
It follows, therefore, that the plaintiffs’ claim in this case was subject to recoupment of the damages sustained by the goods on the passage, wherever such damage was received, and the plaintiffs must seek their reimbursement of charges and their compensation from the party who employed them.
It was urged, however, that the defendant having received the goods after notice that the plaintiffs claimed payment of freight and charges, a promise to pay the amount to the plaintiffs might be presumed, or, at least, that such fact ought to have been submitted to the jury for their consideration as evidence of such promise.
If a jury would have been warranted, by the circumstances given in evidence, in finding a binding promise to pay the *247plaintiffs the amount, then the case ought to have been submitted to them.
On the arrival of the goods in New York, the plaintiffs sent notice thereof to the defendant, accompanied by a hill of the freight and charges made out in the name of the plaintiffs, and stating their claim thereto; and thereupon the defendant sent for and received the goods.
The case of Allen v. Smith, 8 Cow. 302, is relied upon as showing that this act of the defendant amounted, as between him and the plaintiffs, to a waiver of his right to refuse payment. In that case the consignee was confessedly liable for some amount. He only sought an allowance from the freight for damages. And the carrier claimed a lien; and as the agent of Hart & Co., if not in his own right, he undoubtedly had a lien, which he may be said to have surrendered on the consignee’s receiving the goods and bill of charges without objection. The court thought that good faith required that the consignee should state his objections at the time, and he having fall knowledge of all the facts, and having received the goods without objection and without disclosing the facts to the plaintiffs, the court thought there were sufficient grounds for a jury to presume a promise to pay the plaintiffs’ charges.
Here the defendant had no knowledge that the goods were damaged until they came into his possession. He took the earliest opportunity to apprise the plaintiffs of that fact after it was discovered.
But what appears to me decisive on this point is, that the defendant had a right to insist on the delivery of his goods without any payment. The plaintiffs had no lien thereon to be surrendered. The amount of damage had extinguished all claim for freight and charges, and the defendant could have taken them without the plaintiffs’ consent, if they had not voluntarily delivered them. By exercising his clear right to take possession, he certainly did not waive his right to object to the payment of a claim, the payment of which could not lawfully have been made a condition of the delivery of the goods to him, and was not in fact attempted to he made a condition.
I am of opinion that the judgment should be affirmed.